Citation Nr: 1409252	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he developed diabetes mellitus due to exposure to herbicides during his service in the Korean demilitarized zone (DMZ) and that he developed a bilateral foot disorder due to his diabetes mellitus.  He contends that he was temporarily attached to a unit that was assigned to duties in the area of the DMZ.  

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv) (2013).


The record reflects that the RO asked for verification of the Veteran's exposure to herbicides through the National Personnel Records Center (NPRC).  In December 2009, the NPRC reported that there were "no records of exposure to herbicides."  In the appealed February 2010 rating decision, the RO reported that the denial of the claim was based on "verification from the service department stating that [the Veteran] had no service in the Republic of Vietnam or exposure to herbicides during service."  Thereafter, the Veteran submitted AF Form 626 which showed that the Veteran was attached to 605th TAC Con Sq at Clark Air Base, Philippines and that he was temporarily ordered to go to 603 DASS Osan, Air Base, Korea with duty at Mangil San, Palgong San, Taegu and P-Y-Do for 90 days effective August 1, 1969.  The cited purpose of the temporary duty (TDY) was to provide "Operational mission support under DD 5T-68-6."  The Veteran's security clearance was top secret.  In additional statements, the Veteran maintained that during his TDY he worked and stayed at radar sites located on the DMZ and that he was ordered to supply support to military radar units which required his presence in the area sprayed with herbicides.  He claimed that he was told at the time that they were in the DMZ area. 

The Board finds that the development conducted in December 2009 to verify whether the Veteran was exposed to herbicides is insufficient in light of additional information contained in the AF Form 626 associated with the record after the NPRC request.  The Veteran should be asked to identify the unit to which he was temporarily attached during his TDY.  The new information should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate entity for verification of the Veteran's exposure to herbicides.  If the Veteran is verified to have served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he should be afforded a VA examination to clarify that the Veteran has Type II diabetes mellitus (as opposed to Type I diabetes mellitus), and to identify the claimed bilateral foot disorder and any relationship it has to the diabetes mellitus.

Lastly, the Board finds that the Veteran should be provided VCAA notice in regard to the secondary service connection component of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice advising him of the evidence necessary to substantiate the claim of entitlement to service connection for a bilateral foot disorder secondary to diabetes mellitus.
 
2.  Contact the Veteran and ask him to identify the unit to which he was temporarily attached during his claimed TDY in the Korean DMZ.

3.  Provide any information given by the Veteran as the result of remand directive 2) and provide the AF Form 626 (which shows the Veteran was attached to 605th TAC Con Sq at Clark Air Base, Philippines and that he was temporarily ordered to go to 603 DASS Osan, Air Base, Korea with duty at Mangil San, Palgong San, Taegu and P-Y-Do for 90 days effective August 1, 1969 to provide operational mission support under DD 5T-68-6) to JSRRC and/or other appropriate entity for verification that the Veteran served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  All records and/or responses received should be associated with the claims file.  

This development should be conducted even if the Veteran does not recall the TDY unit, or he does not respond to the information request. 

4.  If, and only if, it is verified that the Veteran served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he should be scheduled for an appropriate VA examination to clarify the type of diabetes mellitus diagnosed and to identify the claimed bilateral foot disorder and determine whether it is secondary to the diabetes mellitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on the following:

A.  Does the Veteran have Type II or Type I diabetes mellitus?  (Private treatment records show that the Veteran takes Metformin and Actos.)

B.  Identify any bilateral foot disorder diagnosed on examination.

	C.  For each diagnosed bilateral foot disorder, is it at least as likely as not (50 percent probability or greater) that the foot disorder is (i) caused by or (ii) aggravated by the Veteran's diabetes mellitus?  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's foot disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the diabetes mellitus.

The examiner must provide a complete rationale for all opinions reached.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

5.  Thereafter, readjudicate the claims.  Consideration should be made of all evidence submitted since the issuance of the August 2011 supplemental statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


